Exhibit 10.24

 

ev3 INC.
EMPLOYEE STOCK PURCHASE PLAN

 

Section 1.              Purpose.  This Employee Stock Purchase Plan (the “Plan”)
is intended to advance the interests of ev3 Inc., a Delaware corporation (“the
Company”) and its stockholders by providing Employees of the Company and its
Designated Subsidiaries with opportunities to acquire shares of the Company’s
Common Stock on favorable terms through payroll deductions.  The Plan is
intended to qualify as an “employee stock purchase plan” under Section 423 of
the Internal Revenue Code of 1986, as amended (the “Code”), and will be
construed so as to extend and limit participation in a manner consistent with
the requirements of Section 423 of the Code.

 


SECTION 2.              DEFINITIONS.


 


(A)           “BOARD” MEANS THE BOARD OF DIRECTORS OF THE COMPANY.


 

(b)           “Common Stock” means the common stock, par value $0.01 per share,
of the Company, or the number and kind of shares of stock or other securities
into which such common stock may be changed in accordance with Section 13 of the
Plan.

 

(c)           “Committee” means the entity administering the Plan, as provided
in Section 3 below.

 

(d)           “Compensation” means regular straight-time earnings and
commissions that are included in regular compensation, including amounts that
would have constituted compensation but for a Participant’s election to defer or
reduce compensation pursuant to any deferred compensation, cafeteria, capital
accumulation or any other similar plan of the Company and excluding all other
amounts such as amounts attributable to overtime, shift premium, incentive
compensation and bonuses (except to the extent that the inclusion of any such
item is specifically directed by the Committee), determined in a manner
consistent with the requirements of Section 423 of the Code.

 

(e)           “Designated Subsidiary” means a Subsidiary that has been
designated by the Board from time to time, in its sole discretion, as eligible
to participate in the Plan.

 

(f)            “Employee” means any person, including an officer, who is
employed by the Company or one of its Designated Subsidiaries, excluding any
such person whose customary employment with the Company or a Designated
Subsidiary is for 20 hours or less per week.

 


(G)           “EXCHANGE ACT” MEANS THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.


 

(h)           “Fair Market Value” means, with respect to the Common Stock, as of
any date: (i) the closing sale price of the Common Stock as of such date at the
end of the regular trading session, as reported on the Nasdaq National Market
System or on any national exchange (or, if no shares were traded on such date,
as of the next preceding date on which there was such a trade); or (ii) if the
Common Stock is not so listed, admitted to unlisted trading privileges, or
reported on any national exchange or on the Nasdaq National Market System, the
closing sale price as of such date at the end of the regular trading session, as
reported by the Nasdaq SmallCap Market, Over-the-Counter Bulletin Board, the
Bulletin Board Exchange (BBX) or the Pink Sheets, LLC, or other comparable
service (or, if no shares were traded or quoted on such date, as of the next
preceding date on which there was such a trade or quote); or (iii) if the Common
Stock is not so

 

--------------------------------------------------------------------------------


 

listed or reported, such price as the Committee determines in its sole
discretion in a manner acceptable under Section 423 of the Code.

 

(i)            “Offering” means any of the offerings to Participants of options
to purchase Common Stock under the Plan, as described in Section 5 below.

 

(j)            “Offering Date” means the first day of the period of an Offering
under the Plan, as described in Section 5 below.

 


(K)           “OPTION PRICE” IS DEFINED IN SECTION 8 BELOW.


 

(l)            “Participant” means an eligible Employee who elects to
participate in the Plan pursuant to Section 6 below.

 


(M)          “SECURITIES ACT” MEANS THE SECURITIES ACT OF 1933, AS AMENDED.


 

(n)           “Subsidiary” means any subsidiary corporation of the Company
within the meaning of Section 424(f) of the Code.

 

(o)           “Purchase Date” means the last day of the period of an Offering
under the Plan, as described in Section 5 below.

 


SECTION 3.              ADMINISTRATION.  THE PLAN WILL BE ADMINISTERED BY THE
BOARD OR BY A COMMITTEE OF THE BOARD.  SO LONG AS THE COMPANY HAS A CLASS OF ITS
EQUITY SECURITIES REGISTERED UNDER SECTION 12 OF THE EXCHANGE ACT, THE PLAN WILL
BE ADMINISTERED BY A COMMITTEE (THE “COMMITTEE”) CONSISTING SOLELY OF NOT LESS
THAN TWO MEMBERS OF THE BOARD WHO ARE “NON-EMPLOYEE DIRECTORS” WITHIN THE
MEANING OF RULE 16B-3 UNDER THE EXCHANGE ACT.  SUCH A COMMITTEE, IF ESTABLISHED,
WILL ACT BY MAJORITY APPROVAL OF THE MEMBERS (BUT MAY ALSO TAKE ACTION WITH THE
WRITTEN CONSENT OF ALL THE MEMBERS OF SUCH COMMITTEE), AND A MAJORITY OF THE
MEMBERS OF SUCH A COMMITTEE WILL CONSTITUTE A QUORUM.  AS USED IN THE PLAN,
“COMMITTEE” WILL REFER TO THE BOARD OR TO SUCH A COMMITTEE, IF ESTABLISHED.  TO
THE EXTENT CONSISTENT WITH CORPORATE LAW, THE COMMITTEE MAY DELEGATE TO ANY
OFFICERS OF THE COMPANY THE DUTIES, POWER AND AUTHORITY OF THE COMMITTEE UNDER
THE PLAN PURSUANT TO SUCH CONDITIONS OR LIMITATIONS AS THE COMMITTEE MAY
ESTABLISH; PROVIDED, HOWEVER, THAT ONLY THE COMMITTEE MAY EXERCISE SUCH DUTIES,
POWER AND AUTHORITY WITH RESPECT TO PARTICIPANTS WHO ARE SUBJECT TO SECTION 16
OF THE EXCHANGE ACT.  THE COMMITTEE MAY EXERCISE ITS DUTIES, POWER AND AUTHORITY
UNDER THE PLAN IN ITS SOLE DISCRETION WITHOUT THE CONSENT OF ANY PARTICIPANT OR
OTHER PARTY, UNLESS THE PLAN SPECIFICALLY PROVIDES OTHERWISE.  EACH
DETERMINATION, INTERPRETATION OR OTHER ACTION MADE OR TAKEN BY THE COMMITTEE
PURSUANT TO THE PROVISIONS OF THE PLAN WILL BE FINAL, CONCLUSIVE AND BINDING FOR
ALL PURPOSES AND ON ALL PERSONS, INCLUDING, WITHOUT LIMITATION, THE COMPANY, THE
STOCKHOLDERS OF THE COMPANY, THE PARTICIPANTS AND THEIR RESPECTIVE
SUCCESSORS-IN-INTEREST.  NO MEMBER OF THE COMMITTEE SHALL BE LIABLE FOR ANY
ACTION OR DETERMINATION MADE IN GOOD FAITH WITH RESPECT TO THE PLAN OR ANY
OPTION GRANTED UNDER THE PLAN.


 


SECTION 4.              ELIGIBILITY.


 

(a)           With respect to an Offering, any Employee employed by the Company
or a Designated Subsidiary on the Offering Date shall be eligible to participate
in the Plan, subject to the limitations imposed by Section 423(b) of the Code.

 

(b)           Any provisions of the Plan to the contrary notwithstanding, no
Employee shall be granted an option under the Plan if:

 

2

--------------------------------------------------------------------------------


 

(i)            immediately after the grant, such Employee (or any other person
whose stock ownership would be attributed to such Employee pursuant to
Section 424(d) of the Code) would own shares of Common Stock and/or hold
outstanding options to purchase shares of Common Stock possessing 5% or more of
the total combined voting power or value of all classes of shares of the Company
or of any Subsidiary; or

 

(ii)           the amount of payroll deductions that the Employee has elected to
have withheld under such option (pursuant to Section 7 below) would permit the
Employee to purchase shares of Common Stock under all “employee stock purchase
plans” (within the meaning of Section 423 of the Code) of the Company and its
Subsidiaries to accrue (i.e., become exercisable) at a rate that exceeds $25,000
of the Fair Market Value of such shares of Common Stock (determined at the time
such option is granted) for each calendar year in which such option is
outstanding at any time.

 

Section 5.              Offerings.  Options to purchase shares of Common Stock
shall be offered to Participants under the Plan through a continuous series of
Offerings, each continuing for six months and each of which shall commence on
January 1 and July 1 of each year, as the case may be, and shall terminate on
June 30 and December 31 of such year, as the case may be; provided, however,
that the first Offering under the Plan shall have an Offering Date and Purchase
Date as determined by the Committee in its sole discretion.  Offerings under the
Plan shall continue until either (a) the Committee decides, in its sole
discretion, that no further Offerings shall be made because the Common Stock
remaining available under the Plan is insufficient to make an Offering to all
eligible Employees, or (b) the Plan is terminated under Section 17 below. 
Notwithstanding the foregoing, and without limiting the authority of the
Committee under Section 3, 13(b) and 17 of the Plan, the Committee, in its sole
discretion, may (a) accelerate the Purchase Date of the then current Offering
and provide for the exercise of options thereunder by Participants in accordance
with Section 9 of the Plan, or (b) accelerate the Purchase Date of the then
current Offering and provide that all payroll deductions credited to the
accounts of Participants will be paid to Participants as soon as practicable
after such Purchase Date and that all options for such Offering will
automatically be canceled and will no longer be exercisable, if such change is
announced at least five (5) days prior to the newly scheduled Purchase Date.

 


SECTION 6.              PARTICIPATION.


 

(a)           An eligible Employee may become a Participant in the Plan by
completing a subscription agreement authorizing payroll deductions on the form
provided by the Company (the “Participation Form”) and filing the Participation
Form with the Company’s Human Resources Department or the stock brokerage or
other financial services firm designated by the Company (“Designated Broker”)
not less than 15 days before the Offering Date of the first Offering in which
the Participant wishes to participate.

 

(b)           Except as provided in Section 7(a) below, payroll deductions for a
Participant shall begin with the first payroll following the applicable Offering
Date, and shall continue until the termination date of the Plan, subject to
earlier termination by the Participant as provided in Section 11 below or
increases or decreases by the Participant in the amount of payroll deductions as
provided in Section 7(c) below.

 


SECTION 7.              PAYROLL DEDUCTIONS.


 

(a)           By completing and filing a Participation Form, a Participant shall
elect to have payroll deductions made from the Participant’s total Compensation
(in whole percentages from 1% to a maximum of 10% of the Participant’s total
Compensation) on each payday during the

 

3

--------------------------------------------------------------------------------


 

time he or she is a Participant in the Plan in such amount as he or she shall
designate on the Participation Form; provided, however, that no Participant’s
payroll deductions shall be less than $10.00 per pay period.

 

(b)           All payroll deductions authorized by a Participant shall be
credited to an account established under the Plan for the Participant.  The
monies represented by such account shall be held as part of the Company’s
general assets, usable for any corporate purpose, and the Company shall not be
obligated to segregate such monies.  A Participant may not make any separate
cash payment or contribution to such account.

 

(c)           No increases or decreases of the amount of payroll deductions for
a Participant may be made during an Offering.  A Participant may increase or
decrease the amount of the Participant’s payroll deductions under the Plan for
subsequent Offerings by completing an amended Participation Form and filing it
with the Company’s Human Resources Department or Designated Broker not less than
15 days prior to the Offering Date as of which such increase or decrease is to
be effective.

 

(d)           A Participant may discontinue the Participant’s participation in
the Plan at any time as provided in Section 11 below.

 

Section 8.              Grant of Option.  On each Offering Date, each eligible
Employee who is then a Participant shall be granted (by operation of the Plan)
an option to purchase as many full shares of Common Stock at the Option Price as
he or she will be able to purchase with (a) the payroll deductions credited to
the Participant’s account during the Participant’s participation in the Offering
beginning on such Offering Date and (b) the balance (if any) carried forward
from the Employee’s payroll deduction account from the preceding Offering. 
Notwithstanding the foregoing, in no event may the number of shares purchased by
any Employee during an Offering exceed 2,500 shares of Common Stock.  The option
price per share of such shares (the “Option Price”) shall be equal to the lesser
of: (a) 85% of the Fair Market Value of one share of Common Stock on the
Offering Date or (b) 85% of the Fair Market Value of one share of Common Stock
on the Purchase Date.

 


SECTION 9.              EXERCISE OF OPTION.


 

(a)           Unless a Participant gives written notice to the Company as
provided in Section 9(d) below or withdraws from the Plan pursuant to Section 11
below, the Participant’s option for the purchase of shares of Common Stock
granted for an Offering will be exercised automatically at the Purchase Date of
such Offering for the purchase of the number of full shares of Common Stock that
the accumulated payroll deductions in the Participant’s account on such Purchase
Date will purchase at the applicable Option Price.

 

(b)           A Participant may only purchase one or more full shares in
connection with the automatic exercise of an option granted for any Offering. 
That portion of any balance remaining in a Participant’s payroll deduction
account at the close of business on the Purchase Date of any Offering that is
less than the purchase price of one full share will be carried forward into the
Participant’s payroll deduction account for the following Offering.  In no event
will the balance carried forward be equal to or greater than the purchase price
of one share on the Purchase Date of an Offering.  Notwithstanding the
foregoing, the Committee may determine, in its sole discretion, that in lieu of
carrying such cash balances forward, such balances will be deemed to have
purchased such number of fractional shares of Common Stock as would then be
purchasable at the applicable Option Price, with such fractional shares
calculated to the fourth (4th) decimal place.

 

4

--------------------------------------------------------------------------------


 

(c)           No Participant (or any person claiming through such Participant)
shall have any interest in any Common Stock subject to an option under the Plan
until such option has been exercised, at which point such interest shall be
limited to the interest of a purchaser of the Common Stock purchased upon such
exercise pending the delivery or credit of such Common Stock in accordance with
Section 10 below.  During the Participant’s lifetime, a Participant’s option to
purchase shares of Common Stock under the Plan is exercisable only by the
Participant.

 

(d)           By written notice to the Company prior to the Purchase Date of any
Offering, a Participant may elect, effective on such Purchase Date to withdraw
all of the accumulated payroll deductions in the Participant’s account as of the
Purchase Date (which withdrawal may, but need not, also constitute a notice of
termination and withdrawal pursuant to Section 11(a)).

 


SECTION 10.            DELIVERY.


 

(a)           Except as provided in paragraph (b) below, as promptly as
practicable after the Purchase Date of each Offering, the Company will deliver
to each Participant, as appropriate, either:

 

(i)            a certificate representing the shares of Common Stock purchased
upon exercise of the Participant’s option granted for such Offering, registered
in the name of the Participant or, if the Participant so directs on the
Participant’s Participation Form, in the names of the Participant and the
Participant’s spouse; or

 

(ii)           if the Participant makes an election pursuant to Section 9(d) for
the Offering, a cash payment equal to the total of the payroll deductions
credited to the Participant’s account.

 

(b)           Notwithstanding paragraph (a) above, in lieu of delivering
certificates to each of the Participants with respect to shares of Common Stock
purchased in connection with an Offering, the Company may deliver a certificate
to a third party representing an aggregate of all of the shares of Common Stock
purchased in connection with the Offering (including an aggregate of all of the
fractional shares deemed to have been purchased pursuant to Section 9(b), if
applicable) rounded down to the nearest full share, plus cash in an amount equal
to the Option Price multiplied by any remaining fractional share deemed to have
been purchased pursuant to Section 9(b), if applicable, which shares will be
held for the benefit of the Participants in accordance with their respective
interests, and will deliver a statement of account to each Participant
indicating the number of shares of Common Stock purchased by that Participant in
connection with that Offering.  In the event shares are held for the benefit of
Participants, all full shares purchased and fractional shares deemed to have
been purchased by a Participant in an Offering and in any subsequent Offerings
will accumulate for the benefit of the Participant until the Participant’s
withdrawal or termination pursuant to Section 11.

 


SECTION 11.            WITHDRAWAL; TERMINATION OF EMPLOYMENT.


 

(a)           A Participant may terminate the Participant’s participation in the
Plan and withdraw all, but not less than all, the payroll deductions credited to
the Participant’s account under the Plan at any time prior to the Purchase Date
of an Offering, for such Offering, by giving written notice to the Company’s
Human Resources Department or Designated Broker.  Such notice shall state that
the Participant wishes to terminate the Participant’s involvement in the Plan,
specify a termination date and request the withdrawal of all of the
Participant’s payroll deductions held under the Plan.  All of the Participant’s
payroll deductions credited to the

 

5

--------------------------------------------------------------------------------


 

Participant’s account will be paid to the Participant as soon as practicable
after the termination date specified in the notice of termination and withdrawal
(or, if no such date is specified, as soon as practical after receipt of the
Participant’s notice of termination and withdrawal), and the Participant’s
option for such Offering will be automatically canceled, and no further payroll
deductions for the purchase of shares of Common Stock will be made for such
Offering or for any subsequent Offering, except in accordance with a new
Participation Form filed pursuant to Section 6 above.

 

(b)           Upon termination of a Participant’s employment for any reason,
including retirement or death, the payroll deductions accumulated in the
Participant’s account will be returned to the Participant as soon as practicable
after such termination or, in the case of the Participant’s death, to the person
or persons entitled thereto under Section 14 below, and the Participant’s option
will be automatically canceled.  In the event that shares are held for the
benefit of Participants pursuant to Section 10(b), then upon the termination of
a Participant’s employment for any reason, including retirement or death, the
Participant, or, in the case of death, the Participant’s designated beneficiary
(if allowed by the Committee) or the executor or administrator of the
Participant’s estate will be entitled to receive, a certificate representing the
number of full shares of Common Stock held for the benefit of the Participant
plus cash in an amount equal to the Fair Market Value of any remaining
fractional share deemed to have been purchased.  In any event, Fair Market Value
will be determined as of such termination and such certificate will be delivered
and such amounts paid as soon thereafter as practicable.  For purposes of the
Plan, the termination date of employment shall be the Participant’s last date of
actual employment and shall not include any period during which such Participant
receives any severance payments.  A transfer of employment between the Company
and a Designated Subsidiary or between one Designated Subsidiary and another
Designated Subsidiary, or absence or leave approved by the Company, shall not be
deemed a termination of employment under this Section 11(b).

 

(c)           A Participant’s termination and withdrawal pursuant to
Section 11(a) above will not have any effect upon the Participant’s eligibility
to participate in a subsequent Offering by completing and filing a new
Participation Form pursuant to Section 6 above or in any similar plan that may
hereafter be adopted by the Company.

 

Section 12.            Interest.  No interest shall accrue on a Participant’s
payroll deductions under the Plan.

 


SECTION 13.            STOCK SUBJECT TO THE PLAN.


 

(a)           The maximum number of shares of Common Stock that shall be
reserved for sale under the Plan shall be 750,000 shares, subject to adjustment
upon changes in capitalization of the Company as provided in
Section 13(b) below.  The shares to be sold to Participants under the Plan may
be, at the election of the Company, either treasury shares or shares authorized
but unissued.  If the total number of shares of Common Stock that would
otherwise be subject to options granted pursuant to Section 8 above on any
Purchase Date exceeds the number of shares then available under the Plan (after
deduction of all shares for which options have been exercised or are then
outstanding), the Company shall make a pro rata allocation of the shares of
Common Stock remaining available for issuance in as uniform and equitable a
manner as is practicable.  In such event, the Company shall give written notice
of such reduction of the number of shares subject to the option to each
Participant affected thereby and shall return any excess funds accumulated in
each Participant’s account as soon as practicable after the Purchase Date of
such Offering.

 

6

--------------------------------------------------------------------------------


 

(b)           In the event of any reorganization, merger, consolidation,
recapitalization, liquidation, reclassification, stock dividend, stock split,
combination of shares, rights offering, divestiture or extraordinary dividend
(including a spin-off) or any other similar change in the corporate structure or
shares of the Company, the Committee (or, if the Company is not the surviving
corporation in any such transaction, the board of directors of the surviving
corporation) will make appropriate adjustment (which determination will be
conclusive) as to the number and kind of securities or other property (including
cash) available for issuance or payment under the Plan and, in order to prevent
dilution or enlargement of the rights of Participants, the number and kind of
securities or other property (including cash) subject to, and the exercise price
of, outstanding options.

 

(c)           In the event that Participants are deemed to have purchased
fractional shares of Common Stock pursuant to Section 9(b), the aggregate of
such fractional share interests at any given time will be applied to reduce the
maximum number of shares of Common Stock remaining available for issuance under
the Plan; provided, however, that any fractional shares that are paid out to a
Participant in cash pursuant to Section 11 will automatically again become
available for issuance under the Plan.

 


SECTION 14.            DESIGNATION OF BENEFICIARY.


 

(a)           In the discretion of the Committee, a Participant may file written
designation of a beneficiary who is to receive shares of Common Stock and/or
cash, if any, from the Participant’s account under the Plan in the event of such
Participant’s death at a time when cash or shares of Common Stock are held for
the Participant’s account.

 

(b)           Such designation of beneficiary may be changed by the Participant
at any time by written notice.  In the event of the death of a Participant in
the absence of a valid designation of a beneficiary who is living at the time of
such Participant’s death, the Company shall deliver such shares of Common Stock
and/or cash to the executor or administrator of the estate of the Participant;
or, if no such executor or administrator has been appointed (to the knowledge of
the Company), the Company, in its discretion, may deliver such shares of Common
Stock and/or cash to the spouse or to any one or more dependents or relatives of
the Participant; or, if no spouse, dependent or relative is known to the
Company, then to such other person as the Company may designate.

 

Section 15.            Transferability.  Neither payroll deductions credited to
a Participant’s account nor any rights with regard to the exercise of an option
or to receive shares of Common Stock under the Plan may be assigned,
transferred, pledged or otherwise disposed of in any way (other than by will,
the laws of descent and distribution, or as provided in Section 14 above) by the
Participant.  Any such attempt at assignment, transfer, pledge or other
disposition shall be without effect, except that the Company may treat such act
as an election to withdraw funds in accordance with Section 11(a) above.

 


SECTION 16.            SHARE TRANSFER RESTRICTIONS.


 

(a)           Shares of Common Stock shall not be issued under the Plan unless
such issuance is either registered under the Securities Act and applicable state
securities laws or is exempt from such registration.

 

(b)           Shares of Common Stock issued under the Plan may not be sold,
assigned, transferred, pledged encumbered, or otherwise disposed of (whether
voluntarily or involuntarily)

 

7

--------------------------------------------------------------------------------


 

except pursuant to registration under the Securities Act and applicable state
securities laws, or pursuant to exemptions from such registration.

 

(c)           The Company may condition the issuance, sale or transfer of shares
of Common Stock upon the receipt of any representations or agreements from the
parties involved, and the placement of any legends on certificates representing
shares of Common Stock, as may be deemed necessary or advisable by the Company
in order to comply with such securities law or other restrictions.

 

Section 17.            Amendment.  The Plan may be amended by the Board from
time to time to the extent that the Board deems necessary or appropriate in
light of, and consistent with, Section 423 of the Code; provided, however, that
no such amendment shall be effective, without approval of the stockholders of
the Company, if stockholder approval of the amendment is then required pursuant
to Rule 16b-3 under the Exchange Act or any successor rule, the rules of any
stock exchange or Nasdaq if the Common Stock is then listed on such exchange or
Nasdaq or similar regulatory body, or Section 423 of the Code.

 

Section 18.            Notices.  All notices or other communications by a
Participant to the Company in connection with the Plan shall be deemed to have
been duly given when received by the Chief Financial Officer of the Company or
by any other person designated by the Company for the receipt of such notices or
other communications, in the form and at the location specified by the Company.

 


SECTION 19.            NO RIGHT TO EMPLOYMENT.  NOTHING IN THE PLAN WILL
INTERFERE WITH OR LIMIT IN ANY WAY THE RIGHT OF THE COMPANY OR ANY DESIGNATED
SUBSIDIARY TO TERMINATE THE EMPLOYMENT OF ANY EMPLOYEE OR PARTICIPANT AT ANY
TIME, NOR CONFER UPON ANY EMPLOYEE OR PARTICIPANT ANY RIGHT TO CONTINUE IN THE
EMPLOY OF THE COMPANY OR ANY DESIGNATED SUBSIDIARY.


 

Section 20.            Effective Date of Plan; Termination.  The Plan shall be
effective as of February  13, 2006, the date it was adopted by the Board.  The
Plan has been adopted by the Board subject to stockholder approval, and prior to
stockholder approval shares of Common Stock may be issued under the Plan subject
to such approval.  The Board may terminate or suspend the Plan or the granting
of options pursuant to the Plan at any time.  The Plan will automatically
terminate at midnight on February 12, 2016.  No option will be granted after
termination of the Plan.

 

Section 21.            Governing Law.  Except to the extent expressly provided
herein or in connection with other matters of corporate governance and authority
(all of which shall be governed by the laws of the Company’s jurisdiction of
incorporation), the validity, construction, interpretation, administration and
effect of the Plan and any rules, regulations and actions relating to the Plan
will be governed by and construed exclusively in accordance with the laws of the
State of Minnesota, notwithstanding the conflicts of laws principles of any
jurisdictions.

 

Section 22.            Miscellaneous.  The headings to Sections in the Plan have
been included for convenience of reference only.  Except as otherwise expressly
indicated, all references to Sections in the Plan shall be to Sections of the
Plan.

 

8

--------------------------------------------------------------------------------

 